DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travers (US 3,253,635).
Regarding claim 1, see annotated FIG. 5 below.

    PNG
    media_image1.png
    478
    894
    media_image1.png
    Greyscale

Regarding claim 2, FIG. 5 shows the width of the first annular groove greater than the width of the second annular groove. 
Regarding claims 8-9, see annotated FIG. 5 above.  The second annular groove is oriented in the claimed fourth direction.
Regarding claim 10, the decoupling grooves are located such that it satisfies the claim limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 792977).
Regarding claim 1, Kim teaches a pneumatic tire comprising a tread and decoupling grooves 3 and 4.  While Kim does not recite decoupling grooves 3 and 4 are “annular grooves”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the decoupling grooves 3 and 4 are annular grooves since official notice is taken that it is well-known in the tire art that decoupling grooves provided in a buttress of a tire extend annularly.  The claimed first annular groove reads on decoupling groove 3 and the claimed 
Regarding claim 2, FIG. 2 shows the width of the decoupling groove 3  is greater than width of the decoupling groove 4.  
Regarding claim 10, the location of the decoupling grooves 3 and 4 the claim limitation. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 3,253,635).
Regarding claim 4, Travers does not explicitly state the widths of the first annular groove and the second annular groove are each not less than 2 mm but not greater than 5 mm; however, the claimed width for the first annular groove and the second annular groove would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Travers teaches the width of the decoupling grooves measured at the outer surface of the sidewall is between 3.5 and 10 mm for passenger car tires and between about 4.5 and 15 mm for heavy load tires (col. 3, lines 70+) and overlaps with the claimed range. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 3,253,635) in view of Miyake (US 2010/0314013).
Regarding claims 6-7, Travers is silent to disclosing the first annular groove extending the first direction. However, it would have been obvious to  to the dotted tracing the tread (Fig. 1, [0007]) and providing a known extension direction for grooves in the buttress region of the tire yields predictable results. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 3,253,635) in view of Kuroda (US 2003/0116246). 
Regarding claims 3 and 5, Travers is silent to disclosing the width relationship of claim 3 and the depth relationship of claim 5.  However, in fair reading of Travers, one of ordinary skill in the art would reasonably understand that Travers is not limited to any particular width and depth relationships between the decoupling grooves.  Travers illustrates the decoupling grooves may be the same width and depth (FIG. 4) or varying width and depth (FIG. 5).  And, Kuroda teaches a pneumatic tire comprising grooves 9a, 9b, 9c, and 9d in a buttress region of the tire.  Kuroda teaches the width gradually increases from w1 to w4 and the depth gradually 
Additional references of interest
KR 2006-0000240: see FIG. 2
JP 06-191225: see FIG. 1-FIG. 4
JP 02-048202: see FIG. 1 and FIG. 2C
JP 2011-102073: see FIG. 7
JP 05-262105: see FIG. 1-FIG. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/17/2022